DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 12/30/2019, 04/23/2021, and 01/12/2022 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.
Third-party IDS form submitted on 04/15/2021 is in compliance with the requirements of the provisions of 37 CFR 1.290. Accordingly, the information disclosure is being considered by the Examiner.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  Claims 1 and 10 “engagable” should read “engageable”. Claim 10 second period should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Streit et al. (US 2015/0133869).
In regards to claim 1:
An assembly for a drug delivery device, the assembly (Figs. 1-2) comprising: a housing (Fig. 1 element 4); a lead screw having a distal end and a proximal end, the lead screw including a threaded shaft (Fig. 1 element 8); a drive nut threadedly engaged with and screwable along the threaded shaft during dose setting (Fig. 1 elements 13 and 13c Paras. 33 and 86); a dial link axially movable and rotationally fixed relative to the drive nut (Fig. 1 element 1, para. 77 and 89), the dial link having a first clutch component (Fig. 1 elements 2 and 2b); and a dose knob (Fig. 1 element 3) comprising a second clutch component (Fig. 1 element 3b) cooperatively engageable with the first clutch component (para. 77), wherein the first clutch component and the second clutch component are movable relative to each other to assume at least two different positions comprising a first position and a second position (paras. 44 and 77), wherein, in the first position, the first and second clutch component cooperate to rotationally fix the dose knob and the dial link relative to each other (paras. 83 and 94), and wherein, in the second position, relative rotation between the dial link and the dose knob is allowed in a first rotational direction of the dose knob relative to the dial link (para. 77) or in the first rotational direction and in a second rotational direction of the dose knob relative to the dial link, the first rotational direction being opposite to the second rotational direction (para. 77).
In regards to claim 2:
The assembly of claim 1, wherein the relative rotation between the dial link and the dose knob is allowed in the second position in order to prevent at least proximal movement of the lead screw (Para. 77).
In regards to claim 3:
The assembly of claim 2, wherein the dial link, in the first position, is in a clutch engagement with a member of the assembly different from the dose knob, wherein the clutch engagement is released in the second position (Fig. 1 elements 1b engaging element 13b of metering sleeve element 13. Para. 89).
In regards to claim 4:
The assembly of claim 2, wherein, during dose setting, the first clutch component and the second clutch component are in the first position such that the dose knob and the dial link are arranged to transfer a rotational movement of the dose knob in a rotational dose setting direction to the drive nut via the dial link (Paras. 83, 89, and 94)
In regards to claim 5:
The assembly of claim 4, wherein, in the second position, relative rotation between the dose knob and the dial link is allowed in a direction counter to the rotational dose setting direction, the direction counter to the rotational dose setting direction being the first direction (Para. 77).
In regards to claim 6:
The assembly of claim 5, wherein, during dose delivery, the first clutch component and the second clutch component are in the second position (Para. 98).
In regards to claim 7:
The assembly of claim 1, wherein the dose knob comprises a user interface (Fig. 2 element 7) of the assembly and is arranged to be manipulated by a user for dose setting and/or dose delivery (paras. 49, 74, 79, 96, and 97).
In regards to claim 8:
The assembly of claim 7, wherein the dose knob has a proximally facing surface, which is configured to be manually operated by the user for dose delivery (Fig. 2 element 7. Paras. 49, 74, 79, 96, and 97).
In regards to claim 9:
The assembly of claim 7, wherein the dose knob is configured to be pushed by the user for dose delivery (Fig. 2 elements 7 and 3. Paras. 49 and 54).
In regards to claim 10:
A drug delivery device comprising: a housing (Fig. 1 element 4); a cartridge holder received by the housing (Fig. 1 element 5 holds element 14), the cartridge holder adapted to receive a cartridge (Fig. 3c element 5 holding element 14); a lead screw having a distal end and a proximal end, the lead screw including a threaded shaft (Fig. 1 element 8); a drive nut threadedly engaged with and screwable along the threaded shaft during dose setting (Fig. 1 elements 13 and 13c Paras. 33 and 86); a dial link axially movable and rotationally fixed relative to the drive nut (Fig. 1 element 1, para. 77 and 89), the dial link having a first clutch component (Fig. 1 elements 2 and 2b); and a dose knob (Fig. 1 element 3) comprising a second clutch component (Fig. 1 element 3b) cooperatively engagable with the first clutch component (para. 77), wherein the first clutch component and the second clutch component are movable relative to each other to assume at least two different positions comprising a first position and a second position (paras. 44 and 77), wherein, in the first position, the first and second clutch component cooperate to rotationally fix the dose knob and the dial link relative to each other (paras. 83 and 94), and wherein, in the second position, relative rotation between the dial link and the dose knob is allowed in a first rotational direction of the dose knob relative to the dial link (para. 77) or in the first rotational direction and in a second rotational direction of the dose knob relative to the dial link, the first rotational direction being opposite to the second rotational direction (para. 77).
In regards to claim 11:
The drug delivery device of claim 10, wherein the cartridge contains a number of doses of a medicament and is provided in the cartridge holder (paras. 21 and 100).
In regards to claim 12:
The drug delivery device of claim 10, wherein the relative rotation between the dial link and the dose knob is allowed in the second position in order to prevent at least proximal movement of the lead screw (Para. 77).
In regards to claim 13:
The drug delivery device of claim 12, wherein the dial link, in the first position, is in a clutch engagement with a member of the drug delivery device different from the dose knob, wherein the clutch engagement is released in the second position (Fig. 1 elements 1b engaging element 13b of metering sleeve element 13. Para. 89).
In regards to claim 14:
The drug delivery device of claim 12, wherein, during dose setting, the first clutch component and the second clutch component are in the first position such that the dose knob and the dial link are arranged to transfer a rotational movement of the dose knob in a rotational dose setting direction to the drive nut via the dial link (Paras. 83, 89, and 94).
In regards to claim 15:
The drug delivery device of claim 14, wherein, in the second position, relative rotation between the dose knob and the dial link is allowed in a direction counter to the rotational dose setting direction, the direction counter to the rotational dose setting direction being the first direction (para. 77).
In regards to claim 16:
The drug delivery device of claim 15, wherein, during dose delivery, the first clutch component and the second clutch component are in the second position (Para. 98).
In regards to claim 17:
The drug delivery device of claim 16, wherein the dose knob comprises a user interface of the drug delivery device and is arranged to be manipulated by a user for dose setting and/or dose delivery (Figs. 1 and 2 elements 7 and 3. Paras. 49, 74, 79, 96, and 97).
In regards to claim 18:
The drug delivery device of claim 17, wherein the dose knob has a proximally facing surface, which is configured to be manually operated by the user for dose delivery (Figs. 1 and 2 elements 7 and 3. Paras. 49 and 54).
In regards to claim 19:
The drug delivery device of claim 17, wherein the dose knob is configured to be pushed by the user for dose delivery (Figs. 1 and 2 elements 7 and 3. Paras. 49 and 54).
In regards to claim 20:
A method comprising: rotating a dose knob of a drug delivery device to set a dose to be dispensed by the drug delivery device while a first clutch component and a second clutch component are in a first position relative to one another to rotationally fix a dial link of the drug delivery device to the dose knob (Para. 94); operating the drug delivery device to move the first clutch component and the second clutch component to a second position relative to one another to allow relative rotation between the dial link and the dose knob in a first rotational direction or both the first rotational direction and a second rotational direction, the first rotational direction being opposite to the second rotational direction (Para. 77); and dispensing the set dose while the first clutch component and the second clutch component are in the second position relative to one another (Para. 98).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783